Citation Nr: 0002199	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.

3.  Entitlement to a compensable rating for skin disability 
(diagnosed as tinea versicolor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1991 to March 
1995.

The veteran filed a claim in May 1995 for service connection 
for PTSD.  This appeal arises from the January 1996 rating 
decision from the Manchester, New Hampshire Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  A Notice of Disagreement was filed in February 
1996 and a Statement of the Case was issued in February 1996.  
A substantive appeal was filed in April 1996 with a request 
for a hearing before a VA hearing officer. 

The veteran filed a claim in April 1995 for service 
connection for a skin disability.  This appeal arises from 
the January 1996 rating decision from the Manchester, New 
Hampshire RO that granted service connection for tinea 
versicolor and assigned a noncompensable evaluation.  A 
Notice of Disagreement was filed in April 1996 and a 
Statement of the Case was issued in May 1996.  A substantive 
appeal was filed in June 1996 with a request for a hearing 
before a local hearing officer.  

Additionally, in June 1996, a request for a hearing at the RO 
before a Member of the Board was filed.

In August 1996 a hearing at the RO before a local hearing 
officer was held.

This appeal additionally arises from a June 1999 rating 
decision from the Manchester, New Hampshire RO that denied 
service connection for cyclothymic disorder or any nervous 
disorder.  A Notice of Disagreement was filed in June 1999 
and a Statement of the Case was issued in August 1999.  A 
substantive appeal was filed in August 1999 with no hearing 
requested.

In writing in January 2000, the veteran indicated that she no 
longer wanted a hearing.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is plausible.

2.  There is no competent medical evidence linking any 
currently existing psychiatric disability, other than PTSD, 
to the veteran's military service; the claim is not 
plausible.

3.  The veteran's claim for a compensable rating for tinea 
versicolor is plausible.

4.  The manifestations of the veteran's tinea versicolor do 
not demonstrate exfoliation, exudation, or itching of an 
exposed surface or extensive area. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disability, other than PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for the assignment of a compensable rating 
for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Codes 7806, 7899 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in April 1990, no history 
of nervous trouble was reported.  The veteran reported that 
she had acne.  On examination, the veteran's psyche and skin 
were clinically evaluated as normal; it was noted that the 
veteran had mild acne of the face and upper torso, not 
considered disabling.

In March 1992, the veteran was seen for psychiatric testing.  
She was referred for a command directed evaluation; no 
significant mental health problems were identified.  The 
assessment included mild phase of life problem and mild 
occupational problem.  

In July 1992, it was noted that the command directed 
evaluation at the mental health clinic was completed.  The 
assessment included Axis I:  occupational problem and Axis 
II:  dependent, avoidant traits.  

On a dental patient medical history form in August 1994, it 
was noted that the veteran was taking antidepressant 
medication for sleep.  

On a dental patient medical history form in November 1994, 
the veteran reported that she was taking antidepressant 
medication to help her sleep.  

In February 1995, the veteran was evaluated by the mental 
health clinic for a Medical Board discharge.  The veteran was 
going to be discharged for low back pain.  The assessment 
included phase of life problem due to chronic low back pain 
and right knee pain.  Other diagnoses were deferred.  

A mental health clinic evaluation from later in February 1995 
includes an assessment of moderate sleep disorder, insomnia 
type, due to chronic low back pain and right knee pain; and 
phase of life problem due to chronic low back problem, right 
knee pain and resulting disability.  

On a separation examination in February 1995, no history of 
nervous trouble or skin disease was reported.  On 
examination, the veteran's psyche was clinically evaluated as 
normal.  

In May 1995, the veteran filed a claim for service connection 
for PTSD or neuropsychiatric disability.

On a VA examination for PTSD in May 1995, it was noted that 
the veteran's claim file was not available for review.  The 
veteran reported that in the service in May 1992, she went to 
Cuba for the Joint Task Force on the Haitian refugee 
situation.  She worked in food services, feeding the armed 
services and the refugees.  Additionally, she was on a search 
and recovery crew and recovered wounded and deceased refugees 
along the shore line.  Her most stressful experience was when 
she fell off a cliff and sustained neck, back, hip, and leg 
injuries.  As well, she found a dead body along the shore, 
but did not report it.  The assessment was that the veteran 
appeared to fulfill the criteria for PTSD secondary to the 
events that she witnessed while serving in the military on 
the Joint Task Force in Cuba.  In addition, the physical 
injuries that she sustained had a secondary relationship in 
that once she experienced exacerbations of her pain, she had 
a flooding of the intrusive memories.  The veteran did not 
seem to meet the criteria for any other psychiatric disorders 
at that time.  The diagnoses included PTSD.  

On a VA general medical examination in May 1995, it was noted 
that the veteran had problems sleeping due to nightmares 
related to her job in Cuba in the service when she handled 
sick and dying patient refugees.  The veteran had a history 
of depression treated with medication.  

In April 1995, the veteran filed a claim for service 
connection for a skin rash.  

On a statement received in June 1995, the veteran described 
stressful events in service from when she was in Guantanamo 
Bay, Cuba, from May or June 1992 to August 1992.  She saw a 
dead person in the water, which she did not report.  The body 
was later found.  She saw many starving children and adults 
and many people were dying of AIDS and HIV and starvation.  
She became friendly with two girls and did not know what 
happened to them.  At one time there was a riot in Camp 7, 
which was the AIDS and HIV area.  The site commander lost his 
eye and other soldiers were wounded.  She had to act as a 
military policeperson during the riot.

On a VA examination in July 1995 the veteran complained of a 
scaly, hyperpigmented dermatitis under the breast and on the 
central chest.  The lesions were asymptomatic and had been 
present for approximately 1 year.  The veteran intermittently 
used medication, to which the dermatitis responded; however, 
it would always return when treatment was discontinued.  On 
examination, the were several 2 to 3 cm. hyperpigmented 
slightly scaly patches.  A KOH examination of one of the 
lesions was positive for hyphal elements.  The diagnoses 
included tinea versicolor.  

On a VA mental disorders examination in July 1995, it was 
noted that the claims file was reviewed.  The veteran 
reported stressors as noted above.   The assessment included 
that the veteran appeared to meet the criteria for PTSD.  It 
was noted that her insomnia while in the service would be 
consistent with PTSD.  The veteran did not appear to meet the 
criteria for any other psychiatric diagnosis at that time, 
other than PTSD.  The diagnoses included PTSD.  

On an undated statement, the veteran described stressors as 
noted above.  

By rating action of January 1996, service connection for PTSD 
was denied and service connection for tinea versicolor, 
claimed as skin rash, was granted with a 0 percent evaluation 
assigned.  The current appeal to the Board arises from this 
action.  

Records from the Daniel Webster College Health Center from 
September 1995 to November 1995 show treatment for PTSD.  The 
veteran stated that she had traumatizing experiences while in 
the military, and specifically mentioned witnessing a dead 
body in Cuba.  

An August 1996 letter to the veteran's representative from a 
VA mental health clinic therapist describes that the veteran 
had treatment there beginning in December 1995.  

Associated with the file were VA treatment records from May 
1995 to May 1996 that show that the veteran was treated for 
PTSD.  She described stressors previously related above.  

At the RO hearing in August 1996, the veteran testified 
regarding stressors previously related above.  Her duty in 
Guantanamo Bay, Cuba was to deliver food.  She stated that 
the Haitian refugees in the camps would attack the soldiers.  
Additionally, there was a threat that the Cuban people would 
attack the base on Cuban-American Friendship Day.  During the 
riot of the refugees, the veteran was not involved, but was 
told to be on alert.  As to her skin disability, the veteran 
stated that she would get skin rashes when it was hot.  She 
had medication in the form of a cream.  Even with use of the 
medication, she would have flare ups of the symptoms if it 
was really hot and she was sweating.  She would renew her 
prescription for the medication by mail.  She had only been 
seen once for the skin disability.  

In an August 1997 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), it was indicated 
that the veteran's participation in search and recovery 
missions was unable to be documented.  In addition, the 
veteran's witnessing of persons dying of AIDS could not be 
documented.  

In a January 1998 letter to the veteran's representative, a 
VA mental health clinic therapist indicated that the veteran 
was treated for PTSD since December 1995.  The stressors 
included being fired on by snipers, being caught in a riot in 
Cuba, and taking care of Haitians in refugee camps.  She was 
exposed to grossly deformed dead bodies and children who 
suffered from disease and malnutrition.  

Associated with the file were newspaper articles, magazine 
articles, and synopses of magazine articles that described 
events involving Haitian refugees in Guantanamo Bay, Cuba.  

Associated with the file were photographs of ships at docks, 
a group of large tents, one picture of groups of tents with 
two young children, and people standing near a wire fence. 

On a VA examination for PTSD in November 1998, it was noted 
that the veteran's claims file was reviewed.  The veteran 
described stressors as related previously.  An MMPI test was 
administered.  It was noted that the veteran did not report 
cardinal features of PTSD diagnostic criteria.  It was 
suggested that the veteran suffered from a mood disorder, 
which had been masked by advancing other psychiatric 
diagnosis.  The diagnoses included cyclothymic disorder.  

On a VA examination of the skin in November 1998, the veteran 
reported using cream medication for her tinea versicolor.  
The veteran reported that she had a pigmented rash on her 
trunk, back, and under her breasts.  At present the veteran 
was asymptomatic.  The rash was described as intermittent.  
There was no pruritus or pain.  On examination, there were no 
lesions on the anterior or posterior chest or under the 
breasts.  No photographs were taken, as there were no lesions 
to photograph.  The diagnoses included tinea versicolor in 
remission.  

By rating action of June 1999, service connection for 
cyclothymic disorder or any nervous disorder was denied.  The 
current appeal to the Board arises from this action.

II.  Analysis

A.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a war period and a psychosis becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

1.  PTSD

A claim for service connection for PTSD requires three (3) 
elements to be well grounded.  There must be competent 
evidence of a current disability (a medical diagnosis); 
medical or lay evidence of an in-service stressor; and 
medical evidence of a nexus (causal relationship) between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.  On VA examinations in May 
1995 and July 1995, PTSD was diagnosed, and VA and private 
treatment records show treatment for PTSD, based on stressors 
alleged by the veteran from her experiences in the service in 
Guantanamo Bay, Cuba.  The stressors include being on search 
and recovery crews working with deceased and wounded 
refugees, observing a dead body, working with starving and 
dying Haitian refugees, being involved in a riot of Haitian 
refugees where fellow soldiers were injured, being fired on 
by snipers, a threat that the Cuban people would attack the 
base on Cuban-American Friendship Day, and injuring her back 
by falling off of a cliff. 

Thus, as the veteran has asserted stressors that occurred in 
service and there are diagnoses of PTSD attributable to 
events in service, the Board finds that the veteran has 
presented a claim for service connection for PTSD that is 
well grounded.  Further discussion of this issue appears in 
the Remand section below.

2.  Cyclothymic disorder

The veteran is claiming that she currently has a psychiatric 
disability, other than PTSD, that was incurred in service.  

The service medical records show the veteran was evaluated in 
the mental health clinic, and the assessments included phase 
of life problem, occupational problem, dependent and avoidant 
traits, and moderate sleep disorder.  The first postservice 
evidence of a cyclothymic disorder or nervous disorder was 
several years postservice. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current psychiatric disability, 
other than PTSD, and military service.  The only evidence 
that would support the veteran's claim is found in her 
statements and testimony.  However, lay evidence is 
inadequate to establish a medical nexus.  Epps v. Gober, 126 
F.3d 1464 (1997).  Since all three criteria to establish 
evidence of a well-grounded claim have not been met, it 
follows that the veteran claim must be denied based on her 
failure to submit evidence of a well-grounded claim.  Absent 
a well-grounded claim, the Board has no duty to assist or 
decide the case on its merits.  

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for cyclothymic 
disorder or nervous disorder, that claim must be denied.

B.  Increased rating

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable determination of the claim has been 
obtained, and that no further assistance to the veteran is 
required to comply with VA's duty to assist her pursuant to 
38 U.S.C.A. § 5107(a).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in January 1996, service connection was 
granted for tinea versicolor, claimed as skin rash, and a 0 
percent evaluation was assigned under Diagnostic Code (DC) 
7899 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  

The veteran's service connected tinea versicolor is an 
unlisted disability in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Therefore, it is permissible to rate under 
a closely related disease or injury.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Therefore, the veteran's tinea versicolor shall be 
rated under Diagnostic Code (DC) 7806 for Eczema.

Under applicable criteria, a 0 percent rating is warranted 
for eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. Part 4, Diagnostic Code 7806. 

The record does not support the veteran's claim for a 
compensable rating for tinea versicolor, as there is no 
evidence of exfoliation, exudation or itching of an exposed 
surface or extensive area.  On the July 1995 examination, it 
was noted that the veteran had small scaly patches on the 
chest that resolved with medication.  On the November 1998 
examination, no lesions were present.  The evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating.



ORDER

To the limited extent that the appellant's claim of 
entitlement to service connection for PTSD is well grounded, 
the appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a psychiatric disability, other 
than PTSD, is denied.

Entitlement to a compensable rating for tinea versicolor is 
denied.


REMAND

As the veteran's claim for service connection for PTSD has 
been found to be well grounded, the VA has a duty to assist 
the appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In addition to establishing a well-grounded claim for PTSD, a 
veteran must establish as follows:  (1)  a current, clear 
medical diagnosis of PTSD; (2)  credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3)  medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by "credible 
supporting evidence".  On the other hand, if the veteran did 
engage in combat with the enemy, she is entitled to have her 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless her descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  

If it is not determined that the veteran was involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of her claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

In this case, the veteran has described several stressors 
that occurred while she was in Guantanamo Bay, Cuba from May 
or June 1992 to August 1992.  The stressors include being on 
search and recovery crews working with deceased and wounded 
refugees, observing a dead body, working with starving and 
dying Haitian refugees, being involved in a riot of Haitian 
refugees where fellow soldiers were injured, being fired on 
by snipers, a threat that the Cuban people would attack the 
base on Cuban-American Friendship Day, and injuring her back 
by falling off of a cliff.

A service personnel record dated in June 1992 shows that the 
veteran was assigned to travel to Guantanamo Bay, Cuba for 90 
days.

The RO should provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of her providing this evidence should be made 
clear.  It must then be determined whether any of the 
veteran's putative stressors, if corroborated, contributed to 
the veteran's current PTSD symptoms.

The veteran should then be afforded a thorough and 
contemporaneous VA psychiatric examination that takes into 
account records of prior medical treatment.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which she alleges 
she was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  She must also 
provide the unit to which she was 
assigned at the time of each incident.

In particular, the veteran should respond 
to the following questions with as much 
specificity as possible:  (a) With regard 
to being exposed to sniper fire, was 
anyone injured by the attacks?  Was 
counter fire employed to drive off the 
sniper(s)?  Were the attacks reported?  
Under what circumstances did the attacks 
occur?  Where did the attacks occur?  
What was the time period of the 
incidents?  (b) With regard to the riot 
and the injured soldiers, what was the 
time period of the incident?  Under what 
circumstances did the riot occur?  Can 
the veteran provide names and/or units of 
those involved?  (c) With regard to the 
search and recovery assignments, where 
did the work take place?  What was the 
time period of the assignments?  What was 
involved in the assignments?  Can the 
veteran provide names and/or units of 
those involved?   (e) With regard to 
witnessing starving and dying refugees, 
what was the time period involved?  In 
what capacity was the veteran involved?  
(f) With regard to the threat that the 
Cuban people would attack the base on 
Cuban-American Friendship Day, what was 
the name of the unit to which the veteran 
was assigned at the time?  What was the 
approximate time frame?  Where special 
precautions taken against such an attack?  
Did the veteran play any role in 
preparing for the attack?  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that she must be as 
specific as possible to facilitate a 
search for verifying information.  

2.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 
22150, for verification of the veteran's 
putative stressors.  If appropriate to 
verify any reported stressors, unit 
histories should be obtained for the time 
periods specified. 

3.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.

4.  The RO should also accomplish the 
following:

a.  Contact the veteran and obtain 
the names and addresses of all 
health care providers where she has 
received treatment for PTSD since 
service.  Thereafter, the RO should 
obtain legible copies of all records 
of treatment that have not already 
been obtained.  All records, once 
obtained, should be associated with 
the claims folder.

b.  Afford the veteran a current VA 
psychiatric examination.  This 
should include providing the 
physician with a list of all 
verified stressors.  It is 
imperative that the examiner review 
the claims folder prior to the 
examination, and that all indicated 
psychological testing is undertaken.  
The psychiatrist should then render 
an opinion as to whether the veteran 
currently suffers from PTSD.  It 
should also be noted whether a 
current diagnosis of PTSD is linked 
to a specific corroborated stressor 
event experienced while in service 
pursuant to the diagnostic criteria 
set forth in Diagnostic And 
Statistical Manual of Mental 
Disorders (DSM-IV).  In so 
considering, the veteran's reported 
stressor of injuring her back 
falling off a cliff in service, 
which is verified, should be 
considered.  If a diagnosis of PTSD 
is rendered, the examiner should 
specify the stressor(s) upon which 
the diagnosis is based and provide 
all factors upon which the diagnosis 
was made.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case.  The veteran and her representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



